  Case 20-40485      Doc 73    Filed 06/17/20 Entered 06/17/20 12:46:30    Desc Main
                                 Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

IN RE:                                     §
                                           §
Jeweltex Enterprises, Inc.                 §          Case No. 20-40485
                                           §          (Chapter 11)
                                           §
              Debtor                       §

    ORDER CONDITIONALLY APPROVING DEBTOR’S DISCLOSURE
STATEMENT; FIXING TIME FOR FILING ACCEPTANCES OR REJECTIONS
  OF DEBTOR’S PROPOSED CHAPTER 11 PLAN OF REORGANIZATION
  AND/OR OBJECTIONS TO CONFIRMATION OF PROPOSED PLAN AND
  SETTING HEARING TO CONSIDER FINAL APPROVAL OF DEBTOR’S
        DISCLOSURE STATEMENT AND CONFIRMATION OF
   DEBTOR’S PROPOSED CHAPTER 11 PLAN OF REORGANIZATION

       On June 15, 2020 a disclosure statement under Chapter 11 of the Bankruptcy

Code having been filed (“Debtor’s Disclosure Statement”) by the Debtor, Jeweltex

Enterprises, Inc. (“Debtor”), along with a proposed Chapter 11 Plan of Reorganization

filed (“Debtor’s proposed Chapter 11 Plan”), and in light of the Debtor’s election to be

considered as a small business pursuant to §1121(e) of the Bankruptcy Code, the deadline

for confirming a plan in a small business cases set forth in 11 U.S.C §1129(e), the

manner in which the interests of all parties are served by an expedited confirmation

process, and pursuant to the authority granted by 11 U.S.C. §1125(f)(3), the Court finds

just cause exists to issue the following order:




                                               -1-
 Case 20-40485       Doc 73   Filed 06/17/20 Entered 06/17/20 12:46:30        Desc Main
                                Document     Page 2 of 3



       IT IS THEREFORE ORDERED, AND NOTICE IS HEREBY GIVEN,

THAT:

       A.      the Debtor’s Disclosure Statement filed on June 15, 2020 is

CONDITIONALLY APPROVED;

       B.      on or before June 19 , 2020, a copy of this Order, the Debtor’s proposed

Chapter 11 Plan or a summary or summaries thereof approved by the Court, the Debtor’s

Disclosure Statement as conditionally approved, and a ballot conforming to Official Form

14 shall be mailed to creditors, equity security holders, and other parties in interest, and

shall be transmitted to the United States Trustee, as provided in Federal Rule of

Bankruptcy Procedure 3017(d); however, in accordance with 11 U.S.C. §1126(f),

acceptances and rejections will not be solicited from any class that is not impaired under

the proposed plan;

       C       July 22, 2020 is fixed as the last day for filing written acceptances or

rejections of the Debtor’s proposed Chapter 11 plan which must be received by 5:00 p.m.

(CDT) on that date at the offices of Gregory W.. Mitchell, The Mitchell Law Firm,

1412 Main Street, Suite 500, Dallas, TX 75002, and no acceptances or rejections

received after the stated deadline shall be counted or otherwise included in the tabulation

of acceptances and rejections of the Debtor’s proposed Chapter 11 plan without further

Court order;

       D.      July 21, 2020 is fixed as the last day for filing and serving written

objections to: (1) final approval of the Debtor’s Disclosure Statement; or (2) confirmation

                                            -2-
 Case 20-40485      Doc 73    Filed 06/17/20 Entered 06/17/20 12:46:30        Desc Main
                                Document     Page 3 of 3



of the Debtor’s proposed Chapter 11 plan pursuant to Federal Rule of Bankruptcy

Procedure 3020(b)(1) and all comments or objections not timely filed and served by such

deadline shall be deemed waived;

       E.     The hearing to consider final approval of the Debtor’s Disclosure Statement

(if a written objection has been timely filed) and to consider the confirmation of the

Debtor’s proposed Chapter 11 Plan is fixed and shall be held on July 23, 2020 at 9:30

a.m. in the Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, Texas

75074, which hearing may be adjourned or continued to a different date without further

notice other than notice given in open court at such hearing.


                                                     Signed on 6/17/2020

                                                                                     SR
                                            HONORABLE BRENDA T. RHOADES,
                                            UNITED STATES BANKRUPTCY JUDGE




                                            -3-
